In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00114-CR



            WILLIAM BAUCUM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 16F0100-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
           William Baucum has filed an untimely notice of appeal from a conviction of aggravated

sexual assault. 1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Baucum’s sentence was imposed

on February 11, 2019, and Baucum timely filed a motion for new trial. Under Rule 26.2(a) of the

Texas Rules of Appellate Procedure, the deadline for filing a notice of appeal under these

circumstances was May 13, 2019. See TEX. R. APP. P. 26.2(a)(2). Baucum’s notice of appeal was

not filed until May 28, 2019. The Texas Court of Criminal Appeals has expressly held that, without

a timely notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex.

Crim. App. 1998).

           We notified Baucum by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. Baucum, through counsel, filed a response

to our jurisdictional defect letter asking us to abate the appeal to the trial court to conduct a hearing

on his motion for a new trial. Alternatively, Baucum asked us to utilize Rule 2 of the Texas Rules

of Appellate Procedure to excuse the untimely filing of his notice of appeal. See TEX. R. APP. P. 2.

Baucum’s response, however, did not address the simple fact that we lack jurisdiction over the

appeal.




1
    See TEX. PENAL CODE ANN. § 22.021.

                                                    2
        Because Baucum did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                                 Josh R. Morriss, III
                                                 Chief Justice



Date Submitted:        June 25, 2019
Date Decided:          June 26, 2019

Do Not Publish




                                                3